Case 4:20-cr-02372-JAS-DTF Document1 Filed 09/11/20 Page 1 of 2

 

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
. United States of America DOCKET NO.
v.
Michael Ohanesian DOB: 1966; United States MAGISD = 85 NO.
Yadilitzha Villegas DOB: 1997; United States v- slid

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) Gn), 1324(a)(L (AV), 1324(a)(1)(B)G), and
1324(a)(1)(B) ii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about September 10, 2020, in the District of Arizona, Michael Ohanesian and Yadilitzha Villegas,
named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and agree with
each other and other persons, mown and unknown, to transport certain illegal aliens, including Marcial Barrios-Lopez, and did
so for the purpose of private financial gain and placing in jeopardy the life of any person; in violation of Title 8, United States

Code, Sections 1324(a)(1)(A) (ii), 1324(a)(1)(A)(v)),1324(a)(1)(B)@, and 1324(a)(1)(B) Gil)

COUNT 2 (Felony) On or about September 10, 2020, in the District of Arizona, Michael Ohanesian and Yadilitzha Villegas,
knowing and in reckless disregard of the fact that certain illegal aliens, including Marcial Barrios-Lopez, had come to, entered
and remained in the United States in violation of law, did transport and move said aliens within the United States by means of
transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private financial gain and
placing in jeopardy the life of any person; in violation of Title 8, United States Code, Sections 1324(a)(1}(A) Gi),

1324(a)(1)(B)(i), and 1324(a)(1)(B) (ii)

COUNT 3 (Felony) On or about September 10, 2020, Michael Ohanesian having previously been convicted of a Felony, that
is robbery-2™ degree in the Multnomah County Circuit Court on July 28, 1999, did possess one Smith & Wesson .44 magnum
Revolver (serial#34947), one Glock 45 Pistol (Serial¥BHUU249), one Taurus, the Judge 410 revolver (serial#L1T454276), and
one Ruger mini 14 rifle (Serial#58420205); in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED: ,

On ot about September 10, 2020, in the District of Arizona (Amado), United States Border Patrol Agents (BPA) received
information regarding a vehicle suspected to transport illegal aliens. The vehicle was described as a red Dodge Ram dually with
metal boxes in the rear of the truck. The information received identified the track removing suspected illegal aliens from the

metal boxes near Green Valley.

On today’s day, agents working at the checkpoint saw a red 2006 Dodge Ram northbound on I-19 from the checkpoint. It exited
the interstate via exit 63, Continental Road. The agent was following the truck when a motorcycle interjected itself between the
truck and the agent. The motorcycle began to slow down, almost to a crawl, as the truck began to speed away. The agent suspected
that the motorcycle was attempting to draw the agent’s attention away from the truck. When the truck pulled into a Chevron Gas
Station, the agent maneuver passed the motorcycle and pulled in behind the truck and activated the emergency lights. The driver
was identified as Michael Ohanesian and the passenger as Yadilitzha Villegas, both U.S. Citizens. The agents requested a K9
and received consent from Ohanesian to conduct a free air sniff of the truck. The K9 alerted to the truck and the agents found
six subject inside the metal boxes. All six admitted they were in the U.S. illegally, including Marcial Barrrios-Lopez, Four loaded
firearms were found in the vehicle and Ohanesian stated they were his. One firearm was located next to the driver’s seat, one in
the center console, another on the rear floor behind the driver, and the fourth firearm was located in a bag on the rear floor.

’ | Continued on the back.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE;

 

f

Detention Requested SIGNAT F COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

AUTHORIZED BY: NF ett OFFICIAL TITLE
} Border Patrol Agent

 

 

 

 
 
 

Sworn by telephone _x

 

DATE

SIGNATURE OF MAGKY,
= September 11, 2020

 

 

  

 

 

 

See Federal rules of Criminal Procedure Raleseettyane 54

 

 

 
Case 4:20-cr-02372-JAS-DTF Document1 Filed 09/11/20 Page 2 of 2

Continued from front. 20 “ 0 8 g 2 8 ii J

Marcial Barrios-Lopez was previously removed from the U.S, on May 15, 2013 through Nogales, AZ. States for money.

In a post-Miranda statement, Ohanesian initially said that he was force to smuggle illegal aliens, Later said that the smuggling
coordinator brought the illegal aliens to his house a few days ago. He cared for them, allowed them to shower and wash their
clothes, and fed them. He said the coordinator would bring illegal aliens to his house approximately three times a week. He
admitted putting the illegal aliens in the three tool boxes located in the back of his truck and drive them through the checkpoint.
He stated he would be paid $1,200 USD for each person.

Ohanesian having previously been convicted of a Felony, that is robbery-2™ degree in the Multnomah County Circuit Court on
July 28, 1999, did possess one Smith & Wesson .44 magnum Revolver (serial#34947), one Glock 45 Pistol (Serial#BHUU249),
one Taurus, the Judge 410 revolver (serial#1.T454276), and one Ruger mini 14 rifle (Serial¥58420205); in violation of Title 18,
United States Code, Sections 922(g)(1) and 924(a)(2).

In a post-Miranda statement, Villegas said that while driving to Tucson and prior arriving at the 1-19 checkpoint. Ohanesian
informed her that they were transporting illegal aliens. She changed her story at least two more times, she also said that she knew
they were transporting illegal aliens after they passed the checkpoint and also claimed she did not know they were transporting

illegal aliens.

 
